DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims stand allowable over the prior art for reasons already of record as established in the previous office action mailed 09/09/2021 which are incorporated herein by reference; however, the claims were not allowed at that juncture due primarily to 112(a) issues.
	As such it bears mentioning that the applicant has resolved the outstanding 112(a) rejections via amendment; where, in particular, the applicant has changed the limitations of the “zero position” of the measurement sensing array of magnetic sensors in a way that broadens the scope of the claims by removed the phrasing “aligned with the middle of the implanted magnet”. As such the examiner iterates that the same zero position and therefore the same reasons for allowance are still applicable because the new limitation on the zero position that it is a position at which there is “a maximum field strength” conveys exactly the same scope for the 1D measurement sensing array embodiment (e.g. see claim 3 or Figs. 9A-B – where the maximum field strength will by necessity occur at the middle of the implanted magnet) but is broad enough to convey substantively the same scope in a manner that does not present 112(a) issues for the 2D measurement sensing array (e.g. see claim 6 or Figs. 11A-B – where the maximum field strength does not necessarily align with the middle of the implanted magnet as it may occur between sensors but will still occur at a defined zero point).
	Therefore and for such reasons the claims are held to be in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793